EXCLUSIVE LICENSE AGREEMENT

 

 

THIS AGREEMENT effective May 21, 2015 is entered into by and between Artesanias
Corp. a Nevada corporation, (“AXTR”), and Social Play, Inc. (“Social Play”). The
parties, intending to be legally bound, agree as follows:

 

SECTION 1 – LICENSE

 

1.1 Grant of Exclusive License. For the term of this Agreement, Social Play
hereby grants to AXTR an exclusive license to develop, market and sell products
and services based upon any and all intellectual property now owned by Social
Play (the “Social Play IP”), including but not limited to the items of
intellectual property detailed on Schedule A hereto, throughout the United
States and Canada, and to use all patents, trademarks, copyrights, inventions,
trade secrets, and know-how related to or comprising the Social Play IP in
furtherance of such activities.

 

1.2 IP Development. All software, applications, methods, services, products, and
all additional intellectual property, including all additional patents,
trademarks, copyrights, inventions, trade secrets, and know-how developed by
AXTR or Social Play during the term of this Agreement relating to or based in
whole or in part on the Social Play IP shall be the sole and exclusive property
of the developing party. All additional Intellectual Property developed by
Social Play during the term of this Agreement, if any, shall be included within
the scope of the license granted hereunder to AXTR.

 

1.3 Term of Agreement. The initial term of this Agreement shall be five (5)
years from the date hereof. This Agreement may be renewed for an additional five
(5) year term upon written notice to be given by AXTR no later than thirty (30)
days prior to the expiration of the initial term. Upon a renewal of this
Agreement, the parties shall meet and confer in good faith regarding the terms
of a new agreement regarding the subject matter hereof.

 

1.4 Consideration. In consideration for the license granted hereunder, AXTR
shall issue to Social Play one million (1,000,000) shares of common stock, par
value $0.001, in AXTR. In addition, AXTR shall issue to Social Play an
additional one million (1,000,000) shares of common stock on or before each
anniversary of this Agreement for so long as it shall remain in effect. AXTR
shall also remit payments totaling $120,000 to Social Play. An initial $20,000
payment shall be due concurrent with the execution of this Agreement, with
additional payments of not less than $20,000 each being due every month
thereafter until paid in full. The $120,000 in payments may be pre-paid in whole
or in part without penalty. In the event of AXTR’s failure to remit any payment
due hereunder, or to issue any shares of common stock issuable hereunder, on
before the date due, if such failure is not cured in full within ten (10) days
of written notice of default, shall cause this Agreement to terminate at the
option of Social Play.



 

 





SECTION 2 – REPRESENTATIONS AND WARRANTIES OF SOCIAL PLAY

 

Social Play hereby represents and warrants to AXTR as follows:

 

2.1 Organization. Social Play (i) is duly organized, validly existing and in
good standing (or its equivalent) under the laws of the Province of Ontario,
(ii) has all licenses, permits, authorizations and other consents necessary to
own, lease and operate its properties and assets and to carry on its business as
it is now being conducted and (iii) has all requisite corporate or other
applicable power and authority to own, lease and operate its properties and
assets and to carry on its business as it is now being conducted and presently
proposed to be conducted. Social Play is duly qualified or authorized to conduct
business and is in good standing (or its equivalent) as a foreign corporation or
other entity in all jurisdictions in which the ownership or use of its assets or
nature of the business conducted by it makes such qualification or authorization
necessary.

 

2.2 Authorization; Validity of Agreement. Social Play has all requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by Social Play of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by the Board of
Directors of Social Play and no other action on the part of Social Play or any
of its stockholders or subsidiaries is necessary to authorize the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Social Play and
is a valid and binding obligation of Social Play, enforceable against Social
Play in accordance with its terms, except as such enforcement is limited by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

2.3 Consents and Approvals; No Violations. Neither the execution, delivery or
performance of this Agreement by Social Play nor the consummation of the
transactions contemplated hereby will (i) violate any provision of its
certificate of incorporation or by-laws; (ii) violate, conflict with or result
in a breach of any provision of, or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, require
the consent of or result in the creation of any encumbrance upon any of the
properties of Social Play or any of its subsidiaries under any material note,
bond, mortgage, indenture, deed of trust, license, franchise, permit, lease,
contract, agreement or other instrument to which Social Play or any its
subsidiaries or any of their respective properties may be bound; (iii) require
any consent, approval or authorization of, or notice to, or declaration, filing
or registration with, any governmental entity by or with respect to Social Play
or any of its subsidiaries; or (iv) violate any order, writ, judgment,
injunction, decree, law, statute, rule or regulation applicable to Social Play
or any of its subsidiaries or any of their respective properties or assets.

 

2.4 Litigation. There is no action pending or, to the knowledge of Social Play,
threatened, involving Social Play or its subsidiaries or affecting any of the
officers, directors or employees of Social Play or its subsidiaries with respect
to Social Play’s or any subsidiary’s business by or before any governmental
entity or by any third party that has had or could reasonably be expected to
have a material adverse effect on the Social Play IP, and neither Social Play
nor any of its subsidiaries have received written notice that any such action is
threatened. Neither Social Play nor any of its subsidiaries is in default under
any judgment, order or decree of any governmental entity applicable to its
business.

 

2.5 Contracts.

(a) Social Play is not in violation or breach of any material contract, except
such violations that, in the aggregate, would not result in, or would not
reasonably be expected to result in, a material adverse effect on the Social
Play IP. There does not exist any event or condition that, after notice or lapse
of time or both, would constitute an event of default or breach under any
material Contract on the part of Social Play or, to the knowledge of Social
Play, any other party thereto or would permit the modification, cancellation or
termination of any material Contract or result in the creation of any lien upon,
or any person acquiring any right to acquire, any assets of Social Play, other
than any events or conditions that, in the aggregate would not result in, or
would not reasonably be expected to result in, a material adverse effect on the
Social Play IP. Social Play has not received in writing any claim or threat that
Social Play has breached any of the terms and conditions of any material
Contract, other than any material Contracts the breach of which, in the
aggregate, would not result in, or would not reasonably be expected to result
in, a material adverse effect on the Social Play IP.

 

(b) The consent of, or the delivery of notice to or filing with, any party to a
material contract is not required for the execution and delivery by Social Play
of this Agreement or the consummation of the transactions contemplated under the
Agreement.

 

2.6 Patents and Other Intangible Assets. To the knowledge of Social Play, Social
Play owns, free and clear of all liens, all patents, patent applications,
trademarks, copyrights, inventions, trade secrets, and know-how related to or
comprising the Social Play IP, and has the right to use such intellectual
property without infringing upon or otherwise acting adversely to the right or
claimed right of any person under or with respect to any of the foregoing. All
of the Social Play IP can and will be licensed by Social Play to AXTR upon the
terms of this Agreement without the consent of any Person other than AXTR.



2

 



2.7 Shares To Be Issued To Social Play. With respect to the shares of common
stock to be issued to Social Play as consideration hereunder (the “Shares”),
Social Play represents and warrants to AXTR the following:

 

(a)Social Play acknowledges that an investment in the Shares involves a high
degree of risk in that AXTR does not currently generate revenue and may require
substantial funds to pursue its business plan;

 

(b)Social Play recognizes that an investment in the shares is highly speculative
and only investors who can afford the loss of their entire investment should
consider investing in AXTR and the Shares;

 

(c)Social Play and its officers and directors have such knowledge and experience
in finance, securities, investments, including investment in unregistered
securities, and other business matters so as to be able to protect its interests
in connection with this transaction;

 

(d)Social Play is an "Accredited Investor" as defined in Rule 501 of Regulation
D promulgated under the Securities Act of 1933, as amended;

 

(e)Social Play acknowledges that only a limited market for the Shares presently
exists and accordingly Social Play may not be able to liquidate its investment;

 

(f)Social Play acknowledges that the Shares are subject to significant
restrictions on transfer as imposed by state and federal securities laws,
including but not limited to a minimum holding period of at least six (6)
months;

 

(g)Social Play hereby acknowledges (i) that this offering of Shares has not been
reviewed by the United States Securities and Exchange Commission ("SEC") or by
the securities regulator of any state; (ii) that the Shares are being issued by
AXTR pursuant to an exemption from registration provided by Section 4(2) of the
Securities Act of 1933; and (iii) that the certificate evidencing the Shares
received by Social Play will bear a legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY APPLICABLE
STATE SECURITIES LAWS. WITHOUT SUCH REGISTRATION, SUCH SECURITIES MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER UNLESS IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY REGISTRATION IS NOT REQUIRED FOR SUCH
TRANSFER AND THAT SUCH TRANSFER WILL NOT BE IN VIOLATION OF THE APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER.

 

(h)Social Play is acquiring the Shares as principal for Social Play's own
benefit;

 

(i)Social Play is not aware of any advertisement of the Shares or any general
solicitation in connection with any offering of the Shares;

 

(j)Social Play acknowledges receipt and review of the Certificate of
Incorporation and bylaws of AXTR, together with the opportunity and AXTR’s
encouragement to seek the advice and consultation of independent investment,
legal and tax counsel.

 

(k)Social Play acknowledges and agrees that the AXTR has previously made
available to Social Play the opportunity to ask questions of and to receive
answers from representatives of AXTR concerning AXTR and the Shares, as well as
to conduct whatever due diligence Social Play, in its discretion, deems
advisable.



3

 



SECTION 3 – REPRESENTATIONS AND WARRANTIES OF AXTR

 

AXTR hereby represents and warrant to Social Play as follows:

 

3.1 Organization. AXTR (i) is duly organized, validly existing and in good
standing (or its equivalent) under the laws of the State of Nevada, (ii) has all
licenses, permits, authorizations and other consents necessary to own, lease and
operate its properties and assets and to carry on its business as it is now
being conducted and (iii) has all requisite corporate or other applicable power
and authority to own, lease and operate its properties and assets and to carry
on its business as it is now being conducted and presently proposed to be
conducted. AXTR is duly qualified or authorized to conduct business and is in
good standing (or its equivalent) as a foreign corporation or other entity in
all jurisdictions in which the ownership or use of its assets or nature of the
business conducted by it makes such qualification or authorization necessary.

 

3.2 Authorization; Validity of Agreement. AXTR has all requisite corporate power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
AXTR of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by the Board of Directors of AXTR and no other
action on the part of AXTR or any of its stockholders or subsidiaries is
necessary to authorize the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby. This Agreement has been
duly executed and delivered by AXTR and is a valid and binding obligation of
AXTR, enforceable against AXTR in accordance with its terms, except as such
enforcement is limited by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

3.3 Shares To Be Issued To Social Play. With respect to the shares of common
stock to be issued to Social Play as consideration hereunder (the “Shares”),
AXTR represents and warrants to Social Play that, upon issue, the Shares will be
duly and validly issued, fully paid and non-assessable common stock in the
capital of AXTR.

 

SECTION 4 – INDEMNIFICATION AND RELATED MATTERS

 

4.1 Indemnification. Social Play shall indemnify and hold harmless AXTR, and
AXTR shall indemnify and hold harmless Social Play, (collectively, the
“Indemnified Parties”), and shall reimburse the Indemnified Parties for, any
loss, liability, claim, damage, expense (including, but not limited to, costs of
investigation and defense and reasonable attorneys’ fees) (collectively,
“Damages”) arising from or in connection with (a) any inaccuracy, in any
material respect, in any of the representations and warranties made in this
Agreement or in any disclosure schedule thereto, or any actions, omissions or
statements of fact inconsistent with any such representation or warranty, (b)
any failure to perform or comply in any material respect with any covenant or
agreement in this Agreement, (c) taxes attributable to any transaction or event
occurring on or prior to the date of this Agreement, or (d) any litigation,
action, claim, proceeding or investigation by any third party relating to or
arising out of the business or operations of the respective parties prior to the
date hereof.

 

4.2 Survival. All representations, warranties, covenants and agreements of the
Parties contained in this Agreement or in any instrument delivered pursuant to
this Agreement shall survive the termination of the initial term of this
Agreement.

 

4.3 Notice of Claims.

 

(a) If an Indemnified Party shall assert a claim for indemnification pursuant to
Section 6.1, such Indemnified Party shall submit to the indemnitor a written
claim stating: (i) that an Indemnified Party incurred or reasonably believes it
may incur Damages and the amount or reasonable estimate thereof of any such
Damages; and (ii) in reasonable detail, the facts alleged as the basis for such
claim and the section or sections of this Agreement alleged as the basis or
bases for the claim.

 

(b) In the event that any action, suit or proceeding is brought against any
Indemnified Party with respect to which a party may have liability under this
Section 6, the indemnitor shall have the right, at its cost and expense, to
defend such action, suit or proceeding in the name and on behalf of the
Indemnified Party; provided, however, that the Indemnified Party shall have the
right to retain its own counsel, with fees and expenses paid by indemnitor, if
representation of the Indemnified Party by counsel retained by the indemnitor
would be inappropriate because of actual or potential differing interests
between indemnitor and the Indemnified Party. In connection with any action,
suit or proceeding subject to this Section 6, the parties agree to render to
each other such assistance as may reasonably be required in order to ensure
proper and adequate defense of such action, suit or proceeding. An indemnitor
shall not, without the prior written consent of the applicable Indemnified
Parties, which consent shall not be unreasonably withheld or delayed, settle or
compromise any claim or demand if such settlement or compromise does not include
an irrevocable and unconditional release of such Indemnified Parties for any
liability arising out of such claim or demand.



4

 



SECTION 5 – NOTICES

 

All notices, requests, demands, claims, and other communications hereunder shall
be in writing. Any notice, request, demand, claim or other communication
hereunder shall be deemed duly delivered four business days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, or one
business day after it is sent for next business day delivery via a reputable
nationwide overnight courier service, in each case to the intended recipient as
set forth below:

 

If to Social Play:

 

SocialPlay, Inc.

3413 Wolfedale Road, Unit 4

Mississauga, ON L5C 1V8

 

If to AXTR:

Artesanias Corp.

Attn: Chitan Mistry

2532 Open Range Dr.

Fort Worth TX 76177

 

SECTION 6 – MISCELLANEOUS

 

6.1 Amendments. Subject to applicable law, this Agreement may be amended or
modified by the parties hereto only by written agreement executed by each party
to be bound thereby and delivered by duly authorized officers of the parties
hereto.

 

6.2 Entire Agreement. This Agreement and the exhibits attached hereto or
referred to herein constitute the entire agreement of the parties hereto, and
supersede all prior agreements and undertakings, both written and oral, among
the parties hereto, with respect to the subject matter hereof and thereof.

 

6.3 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement will nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to amend or modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.

 

6.4 Successors and Assigns; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned or delegated by any of the parties hereto without
the prior written approval of all parties.

 

6.5 No Third Party Beneficiaries. Nothing herein expressed or implied shall be
construed to give any person other than the parties hereto (and their successors
and assigns as permitted herein) any legal or equitable rights hereunder.

 

6.6 Counterparts; Delivery by Facsimile. This Agreement may be executed in
multiple counterparts, and by the different parties hereto in separate
counterparts, each of which when executed will be deemed to be an original but
all of which taken together will constitute one and the same agreement. This
Agreement and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or by electronic mail, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.



5

 



6.7 Governing Law. This Agreement and the agreements, instruments and documents
contemplated hereby shall be governed by and construed and enforced in
accordance with the laws of the State of Nevada without regard to its conflicts
of law principles.

 

6.8 Interpretation.

 

(a)                When a reference is made in this Agreement to a section or
article, such reference shall be to a section or article of this Agreement
unless otherwise clearly indicated to the contrary.

 

(b)               Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”

 

(c)                The words “hereof”, “hereby”, “herein” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and article, section, paragraph, exhibit and schedule references are to the
articles, sections, paragraphs, exhibits and schedules of this Agreement unless
otherwise specified.

 

(d)               The words “knowledge,” or “known to,” or similar terms, when
used in this Agreement to qualify any representation or warranty, refer to the
knowledge or awareness of certain specific facts or circumstances related to
such representation or warranty of the persons in the Applicable Knowledge Group
(as defined herein) which a prudent business person would have obtained after
reasonable investigation or due diligence on the part of any such person. For
the purposes hereof, the “Applicable Knowledge Group” with respect to AXTR shall
be Chitan Mistry and Lucie Letellier. For the purposes hereof, the “Applicable
Knowledge Group” with respect to Social Play shall be Tejpal S. Gill.

 

(e)                The word “subsidiary” shall mean any entity of which at least
a majority of the outstanding shares or other equity interests having ordinary
voting power for the election of directors or comparable managers of such entity
is owned, directly or indirectly by another entity or person.

 

(f)                For purposes of this Agreement, “ordinary course of business”
means the ordinary course of business consistent with past custom and practice
(including with respect to quantity and frequency).

 

(g)               The plural of any defined term shall have a meaning
correlative to such defined term, and words denoting any gender shall include
all genders. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.

 

(h)               A reference to any legislation or to any provision of any
legislation shall include any modification or re-enactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto, unless the context requires
otherwise.

 

(i)                 The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.



6

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above.

 



    Artesanias Corp.           By:

/s/ Chitam Mistry

    Name: Chitan Mistry     Title: President & CEO           Social Play, Inc.  
              By: /s/ Tejpal S. Gill     Name: Tejpal S. Gill     Title:

President





7

 

Schedule A – Social Play IP

 

The Social Play IP shall include of all of Social Play’s right title and
interest in and to the intellectual property rights set forth herein below,
including without limitation: (a) the patents, patent applications, and any
inventions set forth below (collectively, the "Patents"); (b) all rights to
apply in any or all countries of the world for patents or governmental grants in
such Patents; (c) any and all applications filed and any and all patents,
certificates of inventions or other governmental grants granted on said Patents
in the United States or any other country, including each and every application
filed and each and every Patent granted on any applications which is a division,
substitution or continuation of any of said applications; (d) each and every
reissue or extension of any of such Patents; (e) each any every patent claim
resulting from a reexamination certificate for any and all such Patents; and (f)
any and all rights to sue for and recover damages for any past, present or
future violation, misappropriation or infringement of the Patents.

 

Title of Patent, Patent Application, or Invention Jurisdiction
Application/Publication SYSTEM AND METHOD FOR CROSS-APPLICATION VIRTUAL GOODS
MANAGEMENT International PCT/CA2015/050359 SYSTEM AND METHOD FOR
CROSS-APPLICATION VIRTUAL GOODS MANAGEMENT USA 14/699,519 SYSTEM AND METHOD FOR
CROSS-APPLICATION VIRTUAL GOODS MANAGEMENT USA 61/985,679

 

In addition, the Social Play IP shall include all copyrights, any and all other
patents and patent applications (including the inventions and improvements
described and claimed therein together with the reissues, divisions,
continuations, renewals, extensions and continuations in-part thereof), all
trade names, trademarks and service marks, logos, trademark and service mark
registrations (including all renewals of trademark and service mark
registrations, and all rights corresponding thereto throughout the world
together, in each case), all inventions, processes, production methods,
proprietary information, know-how and trade secrets, all licenses or user or
other agreements granted to Social Play with respect to any of the foregoing, in
each case whether now or hereafter owned or used (including the licenses or
other agreements with respect to any of the foregoing), comprising or relating
to the proprietary Virtual Goods, Virtual Product Placement Marketplace, Virtual
Goods Monetization System, and Cloud-Based Game Hosting and Management service
developed by SocialPlay, currently referred to as “SP Cloud Goods.”

 

In addition, the Social Play IP shall include all rights to use of the
“SocialPlay.com” domain name.



8

 

